              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

EDWARD RAGELIS, JR.                   *
                            PLAINTIFF *
                                      *
V.                                    *
                                      *       CASE NO. 4:19CV00166 SWW
THEODORE HAASE, individually          *
and in his official capacity;         *
CHARLES “DOC” HOLLADAY,               *
individually and in his official      *
capacity; PULASKI COUNTY              *
SHERIFF’S OFFICE; and ERIC            *
HIGGINS, in his official capacity,    *
                        DEFENDANTS *



                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that Plaintiff’s claims arising under federal law are

DISMISSED WITH PREJUDICE, Plaintiff’s supplemental state law claim is

DISMISSED WITHOUT PREJUDICE, and this action is DISMISSED IN ITS

ENTIRETY.

     IT IS SO ORDERED THIS 3rd DAY OF MARCH, 2020.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
